Case 1:15-cv-05814-.]PO Document 139-1 Filed 11/26/18 Page 1 of 22

Exhibit A

Case 1:15-cv-05814-.]PO Document 139-1

y ` Creative IT Consulting, LLC
316 Cromwell CT

\

1 Westmom, IL 60559-2687

 

J earl Wilson

The Experiential Agency
875 N. Michigan Ave.
Suite 2626

Chicago, IL 6()61 1

 

Please detach top portion and return With your payment,

Filed 11/26/18 Page 2 of 22

lnvoice

       

        
 

Dqlo lnvoico #
()1/31/2()13 1765
Torms Dllo Dulo

  
 

   

  

()1/31/2()13

   

Due on receipt

 

Amollnl Due

$2,964.99

 

 

12/31/2()12
()1/19/2()13

Accollnl Sllmmqry

Balance Forvvard

Payment received

Nevv charges (see details belovv)
Total Amount Due

$3,()59.26
-3,()59.26

2,964.99
$2,964.99

 

Dqlo
()1/()9/2()13

()1/()9/2()13

 

Aclivily
-Davvn: access to estelle qb on office pc. Printer setup on terminal server
to home pc
-Meeting With Jason White: Jason did now show up, so We had the
meeting With just J earl and I.
-Sophia email stuck in phone outbox: Resolved her phone issue
-Started to Work on Alternate location for temporary server setup
(co-location setup).
-Nevv Intem Brook: Created the server account over the Weekend, and
made local PC profile adjustments on the pc.
-Jessie: Contacted user to remind the deadline for domain purchase, email
setup, Website setup for usaupfront2()13 - David Tuma
Jason did not show up, so We had the meeting With just J earl
Started to Work on Alternate location for temporary server setup
(co-location setup). - Adam Ovvens

Continue to the next page.

 

 

# ol Hollrs
5:()()

5:()()

Alnolll\l
625.()()

quo
125.()()

5().()() 25().()()

 

 

 

 

CREAT|VE lT - 00049

 

Dqlo
()1/16/2()13

()1/22/2()13
()1/23/2()13

()1/29/2()13

()1/3()/2()13

 

Case 1:15-cv-05814-.]PO Document 139-1 Filed 11/26/18 Page 3 of 22

Aclivily

-Server Maintenance: Backups, Event logs, HD Space, etc. Had to modify
backup jobs because all data was not fitting on the 1TB cartridge anymore.
-External drive: Gave one to Amanda so that she could start offloading
media. Gave the other to J earl for later use.
-Contacted Jessie to remind her about usaupfront2()13 and my
availability.
-Catherine: Troubleshot her phone. Contacted ATT tech support they
re-provisioned her phone with the tower, and we also noticed that her
device NEVER gets more than 2 bars of signal. This could be an
indication of a broken device .
-Robin: Resolved phone issue with calendar sync .
-Michelle; Setup Michelle iPhone with XA email, and also set her up as a

real employee to gain access to public calendar the PR Projects.
-External Office setup (co-location): Started the process of finding
alternate locations to hold our servers along with data needs at those
locations - David Tuma
NS usaupfront2()13.com
Usaupfront2()13 setup;
Domain purchase, hosting purchase, dns setup, ftp setup.
Email server settings setup and mailbox setup.
Communicate the results to Jessie and Jean. - David Tuma
Phone call with Jason White, FirstComm: to discuss the difference
between what we wanted, and what was actually delivered And to
change it to what we actually wanted
Also call with Jason W. and his network engineer: where the engineer
confirmed what l was saying about the requirement of the MPLS being a
Routed Layer 3 network instead of a Bridged Layer 2. - David Tuma
-Yevi/Mia: Moved Yevi s computer to the back. Moved the back
computer to the front and setup Mia with a network/email account and
setup the profile on the front computer. Resolved issue with XA Calendar
that was incorrectly setup.
-Setup Chelsea Trace on the network and with a profile on the terminal
server with the required project folders access, and scan folder access.
-FirstComm: follow up on the setup for NY Internet and the MPLS setup

they needed the settings AGAIN for the MPLS setup.
-Meeting with J earl to review options for potential office displacement in
May.
-Phone setup for Michelle P.
-Phone setup for Mia: ran into issues due to phone lock.
-Phone system: worked with Gino to return the 'voicemail to email'
feature (works now again).
-J ames email forwarded to Catherina, also gave her access to all of
Jame s old email.
-Misc: Helped users with general Excel and outlook items (how to,
mostly). - David Tuma

 

# ol Hollrs
6:()()

2:()()

1:3()

6:()()

 

quo
125.()()

125.()()

125.()()

125.()()

Page 2 of 2

Alnolll\l

75().()()

152.49
25().()()

187.5()

75().()()

 

Total Of New Charges

$2,964.99

 

 

Total Amount Due

 

$2,964.99

 

CREAT|VE lT - 00050

 

Case 1:15-cv-05814-.]PO Document 139-1 Filed 11/26/18 Page 4 of 22

 

David Tuma
From: service@paypa|.com
Sent: Tuesday, January 22, 2013 11:33 P|\/|
To: David Tuma
Subject: Receipt for Your Payment to Netvvork So|utions, LLC
Pa P Jan 22, 2013 21:32:34 PST
y Transaction |D: 6|\/||\/|72150YR309680W

Hello David Tuma,
You sent a payment of $152.49 USD to Network So|utions, LLC

(customerservice@networkso|utions.com)

lt may take a few moments for this transaction to appear in your account

Merchant instructions to merchant
NetWorK Solutions, LLC You haven't entered any instructions
customerservice@net\/\/orl<so|utionscom

Description Unit price Qty
|tem#WN.D.296411953 $32'99 USD 1
item#v\/N.HP.296411954 $119'50 USD 1

Subtotal

Total

Payment

Payment sent to customerservice@net\/\/orl<so|utionscom

invoice |D: 477052809

issues with this transaction?
You have 45 days from the date of the transaction to open a dispute in the Reso|ution Center.

? Questions? Go to the He|p Center at: WWW.paypa|.com/help.

P|ease do not reply to this emai|. This mailbox is not monitored and you Wi|| not receive a response. For assistance, log

in to your PayPa| account and click He|p in the top right corner of any PayPa| page.

Amount

$32.99 USD

$119.50 USD

$152.49 USD
$152.49 USD

$152.49 USD

You can receive plain text emai|s instead of HT|\/|L emai|s To change your Notifications preferences log in to your

account go to your Profi|e, and click lV|y settings

PayPa| Email |D PP120

CREAT|VE lT - 00051

Case 1:15-cv-05814-.]PO Document 139-1 Filed 11/26/18 Page 5 of 22

r ` Creative IT Consulting, LLC -
`$‘ 316 Cromwell CT lnv°lce

Westmont, IL 60559-2687 Date lnvoice #

02/28/2013 1776

Terms Due Date
02/28/2013

   

    

    

  
 

   

     

Due on receipt

 

 

Jean Wilson

The Expen'ential Agency
875 N. Michigan Ave.
Suite 2626

Chicago, lL 60611

 

Amount Due Enclosed

$2,393.75

 

Please detach top portion and return with your payment
/\)

 

 

Account Summary

 

01/31/2013 Balance Forward $2,964.99
02/24/2013 Payment received -2,964.99
New charges (see details below) 2,3 937 5
Total Amount Due $2,3 937 5
Date Activity # of Hours Rate Amount
02/04/2013 -Setup new voice line in Chicago; Porting numbers, testing calling, etc. 5:00 125.00 625.00

Removed old phone equipment in the server room and rearranged new
equipment in the server room. Assisted Gino with the setup of the phone
system (running cables, rebooting, etc).

-Setup new Internet line in NY along with the MPLS service in Chicago
and NY. Router reprogramming on both sides, testing, etc (too many
steps to list all here).

-Setup new intern (Whitney): Server/email account setup, and computer
profile setup. - David Tuma

02/06/2013 -Michelle P: Fixed Windows Profile issue 0:45 125.00 93.75
-Nick: communicated with Nick about website posting, and arranged
login to network solutions for Database needs - David Tuma
02/07/2013 -After Hours work: Changed the main password for the Network 0:30 165.00 82.50
Solutions website. Also changed the usemames and passwords on the
FTP accounts for all the websites we host at network solutions This was
done to prevent Nick from logging on - David Tuma

02/13/2013 -Setup New employee Kevin 2:00 125.00 250.00
-Setup new employee Regimio

-Setup another project folder to access for Chelsea
-Phone call with Jean to discuss open items
-Obtained quotes for laptops - David Tuma

Continue to the next page

 

 

 

 

 

 

 

CREAT|VE lT - 00044

 

Case 1:15-cv-05814-.]PO Document 139-1 Filed 11/26/18 Page 6 of 22
PageZon

Date Activity # of Hours Rate Amount

02/15/2013 -After Hours work: 0:45 165.00 123.75
-Email research on addresses sent in by Victoria:
adhillary@adrinkwith.com
ah@gapersblock.com

rl@gapersblock.com
clamorte@urbandaddy.com
jp.anderson@nichemediallc.com
jruby@chicagomag.com
lshames@modemluxury.com
ppollack@chicagomag.com
jkramer@timeoutchicago.com

olvera.j ennifer@hotmail.com
ninakhahn@gmail.com
rebecca@bettiebombpr.com - David Tuma
02/20/2013 -Jean: Remoted into office computer to research why its shutting down 3 :00 125.00 37 5.00
Also researched and adjusted Cored PDF settings for better quality PDF
output. Ran and installed windows updates and rebooted computer.
-Amanda Email: Setup Amanda s account for send on behalf of for 2
users Sent email to users how to send the email so that it shows as such.
-Remi: Remoted into Remi s personal laptop and setup Terminal Server
access

-Joe: Researched tablet/laptop options for Joe and sent him the
information

-Catherine: email troubleshooting for NON receiving accounts - David
Tuma

02/27/2013 -NY Laptop: Cleanup and updates 6:45 125.00 843.7 5
-Joe Old pc: Cleanup and updates, and setup for Michelle K. at a new
desk with a new monitor.

-Tablets: purchased 2 new tablets

-Laptop: purchased new laptop for Gina

-Mia: taught Mia how to use the dynect email delivery website to lookup
successful email delivery and to check the suppression list.

-Misc: random outlook and email issues - David Tuma

 

 

 

 

Total Of New Charges $2,3 93 .7 5

 

Total Amount Due $2,3 937 5

 

 

 

 

CREAT|VE lT - 00045

Case 1:15-cv-05814-.]PO Document 139-1

y ` Creative IT Consulting, LLC
316 Cromwell CT

t

j westmom, IL 60559-2687

 

Jean Wilson

The Experiential Agency
875 N. Michigan Ave.
Suite 2626

Chicago, IL 6()61 1

 

Please detach top portion and return with your payment,

Accollnl Sllmmqry

Filed 11/26/18 Page 7 of 22

lnvoice

        

 

lnvoice #

1788

Dllo Dulo
()3/31/2()13

Dqlo
()3/31/2()13

  

  

Torms

         

Due on receipt

 

Amollnl Due

$2,322.1()

 

 

()2/28/2()13
()3/23/2()13

Balance Forward

Payment received

New charges (see details below)
Total Amount Due

$2,393.75
-2,393.75

2,322.1()
$2,322.1()

 

()2/()5/2()13
()3/()5/2()13

()3/13/2()13
()3/21/2()13

()3/27/2()13

 

 

Aclivily
XAPR Web Network Solutions
-J earl New talblet/laptop: Setup new laptop with all necessary software,
remote access, etc. Sat down with jean to review and teach.
-J earl old laptop: Upgraded software and prepped the laptop for gina.
-Misc: Checked server hardware and with users for issues. - David Tuma
Setup new email and terminal server for new employee - Adam Owens
-Chelsea: Set her up to access the USA RSVP email box.
-Jessie: Resolved time issue in calendar
-Rags of Honor: purchased Web Forwarding for the .org site to forward to
the .us site.
-USA save the date email: Setup a new email for
savethedate@usaupfront2()13.com and gave access to Jessie and Chelsea.
-Misc: Research and recommendation for a Smart Board and then for a
digital dry erase board - David Tuma
-Prior day work: Helped Nick and Jessie with USA email issues.
-USA: Final work on the email issues all seems to be working fine
now.
-Gina: Setup new phone for gina. Also setup a new/used laptop for gina.
-Jean: Started to setup a new laptop for J earl
-Mia: Setup email on her new phone
-Misc: Setup a new feature with network solutions via Dynect that will
have better email delivery results for all users. - David Tuma

 

# ol Hollrs

7;()()

1:()()
2:3()

6:()()

 

Alnolll\l

334.6()
875.()()

125.()()

5().()()
312.5()

5().()()
125.()()

125.()() 75().()()

 

Total Of New Charges

$2,322.1()

 

 

Total Amount Due

$2,322.1()

 

 

 

CREAT|VE lT - 00065

Billing History
Case 1:15-cv-05814-.]PO Document 139-1 Filed 11/26/18

network

 

1114732

Account

Account Holder
XA, The EXperientia| Agency, |nc.

Bi||ing History

Transaction Date Order Number Payment |V|ethod

Page l ofl
Page 8 of 22

Origina| Amount

 

 

02/05/2013 478900845 PayPal david.tuma@dtuma.COm $334.60
Transaction Type Date Account Service Name Term Amount
Acquisition 02/05/2013 1114732 Essentia| Web Hosting-Unix 3 Years $334.60

Please Note:

Recent purchases may take 24 to 48 hours to appear in your billing information.

P.W!\)._‘

The payment information shown may not reflect the payment method used for each transaction, and all billing activity may not be shown here.
Order numbers may appear in multiple accounts if an order included services from more than one account

A|| .ca domain names are registered by Network Solutions Canada ULC (Business Number: 83624 3543 RT 0001). The amount charged for .ca

domain names includes applicable Goods and Services Tax (GST) of 5%. Effective Ju|y 1, 2010, the amounts charged for .ca domain names are
inclusive of Federa| GST and, Where applicab|e, also inclusive of Provincia| HST. (GST Rate - 5%, Combined GST rate and HST rate for each
Province - British Co|umbia - 12%, Ontario - 13%, Nova Scotia - 15%, Newfound|and and Labrador - 13%, New Brunswick - 13%)

https://www.networksolutions com/manage-it/print-bill .j sp?acctld=l l 147 32

3/20/2013
CREAT|VE lT - 00066

Case 1:15-cv-05814-.]PO Document 139-1 Filed 11/26/18 Page 9 of 22

r ` Creative IT Consulting, LLC
316 Cromwell CT
\ 1 wesrmom, IL 60559-2687

 

Jean Wilson

The Expen'ential Agency
875 N. Michigan Ave.
Suite 2626

Chicago, lL 60611

 

Please detach top portion and return with your payment

/\>

lnvoice

   

    

    

Date lnvoice #
04/30/2013 1799
Terms Due Date

  
 

   

     

Due on receipt 04/30/2013

 

Amount Due Enclosed

$3,162.50

 

 

Account Summary

 

 

-Mia: Setup PC and Firewall for Public IP access to PC via RDP
-Exchange backup: Researched options, found and tested software
Purchased software (48 hour wait for licensing).

-Misc: Discussed move with Jean and Jason white regarding phone system
move, etc. - David Tuma

Continue to the next page

 

 

03/31/2013 Balance Forward $2,322. 10
04/12/2013 Payment received -2,322. 10
New charges (see details below) 3,162.50
Total Amount Due $3,162.50
Date Activity # of Hours Rate Amount
04/03/2013 -Jean laptop: Finished setting up new laptop. 5:00 125.00 625.00
-USA email: additional sent on behalf of need
-Backup research: researched on how to backup files as copies and also
how to get email as PST instead of a database
-Mia: calendar issue on phone Re-created the account on the phone for
her email.
-Touched base with Gino about items we may run into when moving the
phone system. - David Tuma
04/10/2013 -IT/Cloud Meeting: Needs and options discusses 6:00 125.00 7 5000

 

 

 

 

CREAT|VE lT - 00032

 

Case 1:15-cv-05814-.]PO Document 139-1 Filed 11/26/18 Page 10 of 22
Page {0} of{l}

Date Activity # of Hours Rate Amount

04/17/2013 -Email Backup Software: searched for and found lost licensing email in 4:00 125.00 500.00
Joe s email. Performed the procedure to activate the software
-upfront2013: Created new email account and setup on Jessie s and
Chelsea s computers

-CDW: Specked out and ordered backup media (RDX 1.5tb drive, and 3tb
drive for move).

-Apple: Specked out two different computers to present to Darren and
Jean. Darren picked one and the order was placed

-Misc: contacted jean to discuss quotes and purchases called Jason
White, called NY to discuss Mac purchase/software, etc. - David Tuma

04/23/2013 -Nick Help: Assisted Nick with usaupfront2013 email issues from the 2:30 165.00 412.50
website (too many steps to document). - David Tuma
04/24/2013 -Installed new 1.5tb device into backup server. 7 :00 125.00 875.00

-Setup a 3tb external drive on server for moving backup .

-Email backup: contacted vendor to figure out how to backup the email in
the way that we need The method we need (which was advertised) will
be available in the update release of the software in a week

-Iphone for Ashley: moved mobile service from an android device to an
apple device, and setup email on it (little bit of surgery was required on
SIM card).

-Android for Lauren: Wiped Ashley s phone and set it up for Lauren.
-Setup new intern Jena on server. Setup Apple laptop with RDP
access, printer, etc.. and showed Ashley how the Jena will be using it.
-Mia: Upgraded desk PC with Office 2010

-Gina: Started a device software update on her mobile phone - David
Tuma

 

 

 

 

Total Of New Charges $3,162.50
Total Amount Due $3,162.50

 

 

 

 

 

CREAT|VE lT - 00033

 

[€i'tl

Case 1:15-cv-05814-.]PO Document 139-1

Creative IT Consulting, LLC

316 Cromwell CT
Westmont, IL 60559-2687

 

Jean Wilson

The Expen'ential Agency
875 N. Michigan Ave.
Suite 2626

Chicago, lL 60611

 

Please detach top portion and return with your payment

/\>

Filed 11/26/18 Page 11 of 22

lnvoice

   

        
    
 

Date lnvoice #
05/31/2013 1803
Terms Due Date

   

     

Due on receipt 05/31/2013

 

Enclosed

Amount Due

$4,317.50

 

 

Account Summary

 

04/30/2013 Balance Forward $3,162.50
05/15/2013 Payment received -3,162.50

New charges (see details below) 4,317.50

Total Amount Due $4,317.50

Date Activity # of Hours Rate Amount

05/01/2013 -Chelsea: laptop issue while at event: Called her, remoted in, and fixed 2:00 125.00 250.00

the issue on the laptop.

-Site 2: helped with undeliverable email due to suppression list listing

-email to PST software: contacted vendor because l could not find the

advertised functionality in the software The software was sold

prematurely as the feature will not be available until next release - David

Tuma
05/04/2013 Call with Nicole for Dynect instructions - David Tuma 0:30 125.00 62.50
05/08/2013 -New Wifi device setup and removal of old device 6:30 125.00 812.50

-Chelsea help with Terminal server question/issue

-New intern setup; network account email, local pc profile, and short
training

-New employee setup; network account email, local pc profile, phone
setup and short training

-Cell Phones: Wiping of 2 phones, setup of 3 new phones (ATT customer
care assisted due to phone number migration and activations) - David
Tuma

Continue to the next page

 

 

 

 

 

 

CREAT|VE lT - 00069

 

Case 1:15-cv-05814-.]PO Document 139-1 Filed 11/26/18 Page 12 of 22
Page {0} of{l}

Date Activity # of Hours Rate Amount

05/15/2013 -Server Maintenance: Backups, Event Logs, etc. 6:30 125.00 812.50

-Server room cleanup: assisted Adam with cleanup of the IT equipment in

the server room.

-Backup Software: testing and trying of backup software

-Vivid Phone: Tested one of the phones calendar issue resolution by

updating it to the new release of the Android software (it worked,

however its like a 3 hour upgrade process).

-xaprofiles page migration: Contacted Nick and we figured out the

solution and Nick applied it. - David Tuma

05/15/2013 Cleaned out IT closet - Adam Owens 6:30 80.00 520.00

05/22/2013 -Continued Work on cleanup of old equipment 5:00 125.00 625.00

-Chelsea: setup as a standard employee on the server, contacted to her

to verify she has the access to the projects that she needed

-Specked out and ordered a new Macbook Air for Jessie

-Contacted Natalia and we scheduled for next week to work on Darren s

new mac.

-Misc: short meeting with joe, checked with other users for issues, etc. -

David Tuma

05/22/2013 Finished server room clean out 4:30 80.00 360.00

Meeting with Jean about floor layout

Talked with Robin about cell phone issue

Looked into phone setup on server room wall - Adam Owens

05/29/2013 -Setup of Darren s Mac: user account setup, server access setup, software 5:00 125.00 625.00

installation, email setup, updates, etc.

-Jean: helped to try setup phone tethering Contacted ATT to also find out

there are issues today with mobile data on the network

-Move Backups: finalized Exchange software PST conversion from

Database Also finalized File data restoration onto usb drive - David

Tuma

05/31/2013 -Server bootup issue: Troubleshot and resolved issue 2:00 125.00 250.00

-Network Solutions Checked out the setup for alices-garden and

advised Jean that we own it and still forward the site to
studioagdesign . - David Tuma

 

 

 

 

Total Of New Charges $4,317.50

 

Total Amount Due $4,317.50

 

 

 

 

CREAT|VE lT - 00070

Case 1:15-cv-05814-.]PO Document 139-1 Filed 11/26/18 Page 13 of 22

r ` Creative IT Consulting, LLC -
`$‘ 316 Cromwell CT lnv°lce

Westmont IL 60559-2687 Date lnvoice #

06/30/2013 1811

Terms Due Date
06/30/2013

   

        
    
 

   

     

Due on receipt

 

 

Jean Wilson

The Experiential Agency
875 N. Michigan Ave
Suite 2626

Chicago, lL 60611

 

Amount Due Enclosed
$812.50

 

Please detach top portion and return with your payment
/\)

 

Account Summary

 

05/31/2013 Balance Forward $4,317.50
06/15/2013 Payment received -4,317.50
New charges (see details below) 812.50
Total Amount Due $812.50
Date Activity # of Hours Rate Amount
06/12/2013 -2 new intems: Setup accounts on server and setup profiles on computers 4:30 125.00 562.50

-jessie: contacted Jessie and scheduled setup for her new macbook

-KM machine checked out machine, tested printing and scanning and
asked users if they are ok with it.

-Network Solutions canceled renewal for alices-garden and requested
refund for latest renewal charge Also removed auto-renewal for
upcoming gmproductions domain name/webpage/forwarding services
-Misc: checked with users for issues, resolved PPT/PDF issue on one
user, changed Michelle s password, etc.

*Thursday work: reconfigured KM machine to use a different
name/password than was setup with the recent gutting of the machine
- David Tuma

06/20/2013 -Jessie Laptop setup; Setup native server access, setup RDP access, setup 1:30 125.00 187 .50
network printer, installed Office 2011 trial (Jessie will purchase later).
Started the download of office 2008 for entourage - David Tuma

 

 

 

 

 

 

 

 

06/26/2013 Jessie Entourage Setup - David Tuma 0:30 125.00 62.50
Total Of New Charges $812.50
Total Amount Due $812.50

 

 

CREAT|VE lT - 00062

Case 1:15-cv-05814-.]PO Document 139-1 Filed 11/26/18 Page 14 of 22

r ` Creative IT Consulting, LLC -
`$‘ 316 Cromwell CT lnv°lce

Westmont IL 60559-2687 Date lnvoice #

07/02/2013 1810

Terms Due Date

08/01/2013

      
     
 

    

   

     

Due on receipt

 

 

Jean Wilson

The Experiential Agency
875 N. Michigan Ave
Suite 2626

Chicago, lL 60611

 

Amount Due Enclosed

$4,486.25

 

Please detach top portion and return with your payment
/\)

 

Account Summary

 

05/31/2013 Balance Forward $4,317.50
06/15/2013 Payment received -4,317.50
New charges (see details below) 4,486.25
Total Amount Due $4,486.25
Date Activity # of Hours Rate Amount
06/29/2013 Move: 8:30 165.00 1,402.50
Office Move:

-Moved servers patched in all computers phones phone system, intemet
line, t1 line, etc. - David Tuma

06/29/2013 Additional Labor support (to move servers patch in all connections etc) - 5:00 165.00 825.00
David Tuma

07/01/2013 MOVE -set up all workstations and wifi - Adam Owens 9: 15 80.00 740.00

07/01/2013 Move 11:15 135.00 1,518.75

-Attached and setup all workstations modified monitor setups wifi setup,
conference room setup, etc. - David Tuma

 

 

 

 

 

Total Of New Charges $4,486.25

 

 

 

 

Total Amount Due $4,486.25

 

CREAT|VE lT - 00063

Case 1:15-cv-05814-.]PO Document 139-1 Filed 11/26/18 Page 15 of 22

r ` Creative IT Consulting, LLC -
3 16 Cromwell CT l nv°lce
k 1 Westmont IL 60559-2687 Date lnvoice #

07/31/2013 1826

Terms Due Date
07/3 1/2013

   

        
    
 

   

     

Due on receipt

 

 

Jean Wilson

The Experiential Agency
875 N. Michigan Ave
Suite 2929

Chicago, lL 60611

 

Amount Due Enclosed

$7,176.25

 

Please detach top portion and return with your payment
/\)

 

Account Summary

 

07/02/2013 Balance Forward $5,298.75
07/17/2013 Payment received -812.50
New charges (see details below) 2,690.00
Total Amount Due $7,176.25
Date Activity # of Hours Rate Amount
07/10/2013 -Server Room: A bit more setup/arrangement of the items in the room. 5:30 125.00 687 .50

-Taylor: setup a full employee

-Mia: Changed password and fixed her phone

-Conference room: finished fixing the laptop, upgrading software, etc
-agencyxa.com domain: renewed domain

-Taylor: setup Whitney s old phone for Taylor

-Jean Fax software Contacted vendor about faxing in issue: Vendor
verified the issue and opened a trouble ticket (no update yet).

-Big Screen setup; researched TV screens and HDMI splitters in order to
view the SAl\/[E broadcast on all TV screens - David Tuma

07/10/2013 A bit more setup/arrangement of the items in the room. 5:30 80.00 440.00
Changed password and fixed Mias phone

Setup Whitney s old phone for Taylor

Contacted vendor about faxing in issue: Vendor verified the issue and
opened a trouble ticket (no update yet). - Adam Owens

07/23/2013 -Speck out/purchase pc to play videos on big screens 2:00 125.00 250.00
-Speck out and order 2 new desktop computers

-Jean PC: Review how to download Vimeo videos and help with opening
PDF documents

-Order HDMI splitter - David Tuma

Continue to the next page

 

 

 

 

 

 

 

CREAT|VE lT - 00059

 

Case 1:15-cv-05814-.]PO Document 139-1 Filed 11/26/18 Page 16 of 22

 

 

 

 

 

Page 2 of 2
Date Activity # of Hours Rate Amount
07/24/2013 -Catherine PC issue: Malware infection which caused intemet issues 3 :00 125.00 37 5.00
Removed malware and also ran upgrades on the computer (Office
upgrade, windows updates java, flash, adobe, etc). Note: it was apretty
tricky issue and too some time to resolve the malware infection - David
Tuma
07/31/2013 -Jean PC: Resolved Adobe acrobat version conflicts 7 :30 125.00 937 .50
-HDMI: tested HDMI splitter, and tested Cat5 to HDMI cabling
-New Computers: Setup and installed 2 new computers at desks - David
Tuma
Total Of New Charges $2,690.00
Total Amount Due $7,176.25

 

 

 

 

CREAT|VE lT - 00060

Case 1:15-cv-05814-.]PO Document 139-1 Filed 11/26/18 Page 17 of 22

y ` Creative IT Consulting, LLC

316 Cromwell CT
\ j westmom, rL 60559-2687

lnvoice

          
 

 

()8/31/2()13 1841

Torms Dllo Dulo

()8/31/2()13

  

   

     

Due on receipt

 

 

Jean Wilson

The Experiential Agency
875 N. Michigan Ave
Suite 2929

Chicago, IL 6061 1

 

Amount Dllo Enclosocl

$6,()()6. 12

 

Please detach top portion and return with your payment

Account Sllmmqry

 

 

()7/31/2()13 Balance Forward $7,176.25
08/04/2013 Payment received -4,486.25
08/25/2013 Payment received -2,690.00
New charges (see details below) 6,006.12
Total Amount Due $6,()()6. 12
Dqlo Aclivily # ol Hollrs quo Amount
08/06/2013 HDMI wiring 326.33
08/06/2013 TV Mounting Parts 21.50
08/07/2013 TV Mounting Hardware 218.48
08/07/2013 -Mia PC: Researched and resolved why her PC was turning OFF. lt was 8:30 125.00 1,062.50

set to hibernate after 18 hours.
-TV s: Mounting of TV s on the wall (had issues with ordered
hardware it was not compatible). Had to go and purchase compatible
mounting hardware Mounted the TV s successfully on the wall.
-Media PC: Setup of Media pc and setting up a looping video playlist that
automatically plays when you turn on the PC.
-Wiring: had issues with the c2g product that was used for the
workaround of wiring for HDMI. Contacted the Vendor of the
splitter product that we are using and we were told that the c2g
product is probably not compatible due to EDID information not being
supported using the c2g product. - David Tuma
()8/()7/2()13 Mounting of TVs on the wall 8:3() 8().()() 680.00
Had to go and purchase compatible mounting hardware
Setup of Media pc and setting up a looping video playlist that
automatically plays when you turn on the PC
Had issues with C2G product.
Contacted Geffin and worked with the to resolve issue could not at this
time - Adam Owens

Continue to the next page

 

 

 

 

 

 

 

CREAT|VE lT - 00035

 

Dqlo
()8/()9/2()13

()8/()9/2()13
()8/13/2()13

()8/13/2()13

()8/16/2()13

()8/16/2()13

()8/16/2()13
()8/21/2()13

()8/27/2() 13

()8/28/2()13

()8/29/2() 13

 

Case 1:15-cv-05814-.]PO Document 139-1 Filed 11/26/18 Page 18 of 22

Aclivily

-HDMI issues1 Contacted c2g vendor to get detailed instruction on using
the equipment Found out we were using the power adapter on the wrong
end
However, it did NOT resolve the issues. Waited for Tony from USDATA
but apparently he was the MUCH earlier and left before noon, and
attempts to contact USDATA failed with no call back.
-Videos: get the correct videos into the playlist.
-Setup the screen as best as we could with audio (there IS a reduction of
quality of the picture using the c2g product). - David Tuma
Waited for cabling guy to talk about signal degradation - Adam Owens
-Meet onsite with NGSI to test other HDMI conversion equipment and/or
HDMI quick run cables.
-Tested equipment in all various scenarios Found a solution that works

perfectly and implemented it. - David Tuma
Meet onsite with NGSI
Used their equipment and tested HDMI runs
audio and visual much improved - Adam Owens
-Flat Screens1 Made sure video and twitter feeds were setup and working
for open house event.
-Intems1 Assisted Adam with creating account and computer profiles for 3
new interns Also swapped out some old monitor for newer ones on the
desks.
-Mia1 Assisted Adam with Mia s reception desk move/setup
-Misc: Helped prep a bit and cleanup after the event. - David Tuma
Set up for event and tested boombox to work with iPod touch
Set up Mia desk
killed circuit and tested to make sure nothing was damaged - Adam Owens
XA event (NO CHARGE) - Adam Owens
-fourseasons.com1 worked with IT person at four seasons to resolve email
delivery issues.
-Setup new employee on network/email
-PC Updates: the PC for the new employee needed a good amount of
software updates/upgrades (Windows updates, Office 2010 upgrade,
Adobe upgrades, etc). - David Tuma
-Fourseasons.com email issues1 Investigated issues, found the actual issue
and advised XA how to stop generating the issue - David Tuma
-3 PC Upgrades1 Upgraded 3 Computers from Office 2003 to Office
2007. Proved to be a bit time consuming as the users have LARGE email
amounts that needed conversion to the 2007 Version.
-Spector Server1 Spector Software Upgrade Perforrned
-J oe1 Setup new phone
-Mia1 Resolved phone issue and outlook rules issue
-Amanda: Looked at Amarlda s pc to identify issue Planning upgrades
-Catherine: Setup new computer for her, mi grated data from old computer
and installed the new computer at her desk. Taking old computer offsite
for upgrade/rebuild - David Tuma
PC Parts (rebuild)

Continue to the next page

 

# ol Hollrs
2130

2130
2100

31()()

313()

31()()

3100
4100

1100

7100

 

quo
125.()()

8().()()
125.()()

8().()()

125.()()

8().()()

().()()
125.()()

125.()()

125.()()

 

Page 2 of 3

Amount
312.5()

2()().()()
25().()()

24().()()

437.5()

24().()()

().()()
5()().()()

125.()()

875.()()

197.31

 

CREAT|VE lT - 00036

 

 

Case 1:15-cv-05814-.]PO Document 139-1 Filed 11/26/18 Page 19 of 22

 

 

 

 

 

Page 3 of 3
Dqlo Aclivily # ol Hollrs quo Amount
08/29/2013 Catherine OLD pc rebuild: 4100 80.00 320.00
Parts shopping for XACHI-PC44
Installed Parts
Installed Windows
Updates - Adam Owens
Total Of New Charges $6,006.12
Total Amount Due $6,0()6. 12

 

 

 

 

CREAT|VE lT - 00037

 

CaS€ 1215-CV-05814-.]PO

UELCUHE 10 MHGNULIH HUME iHEHTER (#1381)
875 N MICHIGHN HVE
CHICHGU, IL 60611
(312)397-2146

KeeP your receiPt!

|l||||l|||ll||l||l||l||l|llll|||l|lll||llllll|||l|ll|l|ll||l|

al #:000107-457015~978869~509163-593901-237
381 031 8590 08/07/13 11 10 00130522

688748 VMTS§~Bl 99 99
SHNUS UNIVERSRL MEDIUM 1111 U
lTEH THX 9.25
688748 VMT35"Bl 99 99
SHNUS UNIVERSHL MEDIUM TILT U
ITEM THX 9.25
426693 RZ CHRH 0 00 N
REUHRU ZUNE CHRD
MEMBER IU 0088473734
'SllBlUlFll 199.98
SHLES THX HMUUNT 18.50

TUTHL 218.48

Ssocidte 3 130522
ssuciaie # 988378

xxxxxxxxxxelOB UFBIT 218.48
HVID TUMR
PPRUVHL 231065
URIGINHL BHLHNCE: 218 48
TRHNSHCTION HMUUNT: 218.48

EFERENCE NUMBER: 1381031

;HNR,

HHNKS FUR SHUPPING HT BEST BUY TUDHY!
UUR REUHRU ZUNE BHLHNCE 95 UF 02/19/13
USTED PUINTS: 89

o 10 HHRZ.com FUR MURE INFU

lb“dau return Policg on eligible ilems.

Some items are ineligible For return.
(60 days For Reward Zone
Premium Silver membersi

 

9 valid receipt is required Fur all ruturns

THANK YOU FUR SHOPPING AT
KIN~KO ACE #500
6216 S MAIN ST.

DOWNERS GROVE, IL 60516
(630) 968-4355

8/06/13 5:40PM DANIELLE B 301 SALE

3194545 1 EA 6.99 EA

TUBING FLEX 1/2"X8` BLK 6.99

5302823 3 EA 4.29 EA

FASTENER RECLUSE CLEAR 12.87

SUB-TOTAL: 19.86 TAX: 1.64
TUTAL: 21.50
BC AMT: $21.50

BK CARD#: XXXXXXXXXXXX7862

ID: 670120050099

AUTH: 053076 AMT: 21.50

Host reference #:40528 Bat#1938
SNIPED

CARD TYPE:VISA EXPR: XXXX

Trace # 000000

illlll|llllll||l|l|ll|ll|lllll|ll|

==>> JRNL#X40528/3 <<==
CUST # *3

THANK VGU ADAM OUENS
FUR YOUR PATRUNAGE

Acct: 500 CASH CUSTUMER

Receipt required for return.
No refund or exchange after 30 days.

Customer Copy

f "_~_~_`_ *__ '___,

Document 139-1 Filed 11/26/18 Page 20 of 22

CREAT|VE lT - 00038

 

><4
Micro Center

80 East UQden Avenue
Westmont, IL 60559
General Mahager Layda Cardoso~Duris
(630) 371~5500

Reference: 025-35~3169280
Date: 08/29/13 11:44 AM
Customer: ADAM OWENS

f CSR: THUMAS S.

SALES RECEIPT SALES RECEIPT

l 046249 CRUCIAL 265 DDR3~1333 DIMM 21.99

, Sales ID: ~--
1 042249 £RUEIAL 268 DDR3-1333 DIMM 21.99

Sales ID: ---

1 035386 SnMSUNG E iZBGB SSD 840 PRU2.55 139.99
Sales ID: M. 0118
S/N: StRNNEAD&142502

SUBTUIHL: 183.97

lHXZ 13,34

TDTHL: 197.31

XXXXXXXX7852 UISR: 197.31

I RGREE 10 PRY ABUUE [REDIT ERRD lUlRL(S) ACDURDING 10
DHRD ISSUER AGREEMENT lMERCHHNl RUREEMENl lF CREUIl
UUUCHER).

 

Case 1:15-cv-05814-.]PO Document 139-1

Filed 11/26/18 Page 21 of 22

CREAT|VE lT - 00039

Case 1:15-cv-05814-.]PO Document 139-1 Fiied 11/26/18 Page 22 of 22

 

From:
Sent:
To:

Su bject:

Thcinl< you for shopping cit i\/iicro Center.

lFllGO Gl'l\'.c '

computers 34 electronics

80 Ecist Ogden Avenue

Westmont, iL 60559

Generci| i\/icinciger Lciydci Cdrdoso-Duris
www.microcenter.€om

 

Trcinsciction Number ))025-P0-3153367
Trcinsciction Dcite »08/06/13
Customer »DAV|D TUi\/iA (dcivid.tumci@dtumci.€om)
CSR »Richcird W.

 

Your Sciie information

 

item SKU item Description Quontity Per item Price Toto| Price

016634 LOG|TECH K4OO WRLS TOUCH KEYBOARD 1
274969 |NLANDPRO HDM|-M TO HDM|-M 3 FT 1
274969 |NLANDPRO HDM|-M TO HDM|-M 3 FT 1
274969 |NLANDPRO HDM|-M TO HDM|-M 3 FT 1
296962 VANCO ULTSL|M HDl\/|| M/M ETH 1.5' 1
296962 VANCO ULTSL|M HDl\/|| M/M ETH 1.5' 1
296962 VANCO ULTSL|M HDl\/|| M/M ETH 1.5' 1
296962 VANCO ULTSL|M HDl\/|| M/M ETH 1.5' 1
296962 VANCO ULTSL|M HDl\/|| M/M ETH 1.5' 1
296962 VANCO ULTSL|M HDl\/|| M/M ETH 1.5' 1
967000 EMERGET RETRACT HDM| CBLW3T|PS 5' 1
499202 JH|U ADPTR HDM|-M|N| HDM| F-N| 1
499434 JH|U ADPTR M|CROHDM|-HDM| M-F 1
499434 JH|U ADPTR M|CROHDM|-HDM| M-F 1

Subtotci| »
TCiX »

 

Sule Totul »

 

Debit Ccird (XXXXXXXX2105) »

Your Satisfaction is our #l Priority. To tell us about your experience at Micro Center visit Www.microcentersurve s.com

 

 

To view our Return Policy visit Www.microcenter.comlcustomer support/returns.html

For rebate information visit WWW.microcenter.comlrebateslrebate center.phtml

To view our Privacy Policy visit WWW.microcenter.comlcustomer support/privacy policv.html
For Micro Center Technical Support visit Www.microcentertech.com

For Live Technical Support Chat visit Www.microcentertech.comlchat.html

 

39.99 39.99
7.99 7.99
7.99 7.99
7.99 7.99

18.99 18.99

18.99 18.99

18.99 18.99

18.99 18.99

18.99 18.99

18.99 18.99

39.99 39.99

24.99 24.99

29.99 29.99

29.99 29.99

302.86
23.47
$326.33
$326.33

COIlIl€Cf Wifh 1151 _lEmail Newsletters Follow us on Twitter l]Become a Fan on Facebook

l

CREAT|VE lT - 00040

